                                                                    USDCSDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:            .

  United States of America,
                                                                    DATE FILED: -:;),_    l;).. 1
                                                                                       l ".:),_ t



                 -v-                                                17-cr-512 (KMW)

                                                                         ORDER
  JOEL TAPIA,

                         Defendant.



KIMBA M. WOOD, District Judge:

       On February 18, 2020, the Court issued an Order appointing Edward Sapone, CJA

counsel on duty that day, to assist the defendant in making post-trial motions.

       Mr. Sapone represented a co-defendant in this case. Therefore, the Court amends its

February 18, 2020, Order and appoints CJA counsel on duty February 19, 2020, Katherine

Goldstein, to assist the defendant.

       The remainder of the Court' s February 18, 2020, Order remains in effect.




       SO ORDERED.


 Dated: February ZC , 2020
        New York, New York

                                                             KIMBA M. WOOD
                                                           United States District Judge
